                                                October 18, 2018
                                                9:30 a.m.




Case: 14-31495   Doc# 90-2   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 1 of
                                          4
Case: 14-31495   Doc# 90-2   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 2 of
                                          4
Case: 14-31495   Doc# 90-2   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 3 of
                                          4
Case: 14-31495   Doc# 90-2   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 4 of
                                          4
